DETAILED ACTION
Application 16/342831, “CURRENT COLLECTOR, ELECTRODE PLATE INCLUDING THE SAME AND ELECTROCHEMICAL DEVICE”, is the national stage entry of a PCT application filed on 12/5/18 and claims priority from a foreign application filed on 12/5/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 1/4/21.  

Response to Arguments
Applicant’s arguments filed on 1/4/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Okamura fails to teach a three layer composite conductive layer, and therefore cannot teach a three layer composite conductive layer having a resistivity of smaller than 8.0 X 10-8 [Symbol font/0x57]●m. In response, the Office recognizes this deficiency of Okamura and relies on Qui to teach a three layer composite conductive layer.
Qui is silent as to conductivity and therefore does not fairly suggest a conductive layer being a composite structure including three individual layers and a resistivity of smaller than 8.0 X 10-8 [Symbol font/0x57]●m, applicant further arguing that the resistivity of the conductive layer is the total resistivity of the conductive layer body and the upper and lower protective layers. In response, Qui teaches the conductive layer as a three layer structure including a nickel inner layer -8 [Symbol font/0x57]●m; thus the conductivity of the layer would be expected to also be less than 8.0 X 10-8 [Symbol font/0x57]●m. As to applicant’s position that “the resistivity of the conductive layer is the total resistivity of the conductive layer body and the upper and lower protective layers”, it is noted that the overall resistivity of a composite structure is not defined by a total resistivity, per se, but is instead determined by the resistivity of the path of least resistance through the composite structure.  In this case, the resistivity would not be higher than the resistivity of any single component of the layered conductive layer, but instead would be influenced by the central low conductivity (e.g. copper) layer of the layered current collector.
Qui fails to teach the three layer composite conductive layer wherein the upper [outer] metal layer has a thickness D3’ which is greater than the lower [inner] metal layer thickness of D3”.  In response, the Office acknowledges that Qui does not expressly teach upper metal layer 4 having a thickness D3’ which is greater than lower metal layer thickness D3”, but finds this difference to be nevertheless obvious over the disclosure of Qui which teaches each of these layers independently having a thickness of 10 to 100 nm as described in the art rejection in detail.  More specifically, a skilled artisan would have found it obvious to optimize the thickness of each layer independently, so as to make obvious embodiments wherein the upper metal layer has a thickness greater than the lower metal layer.  The Office has clarified that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
Applicant points to the instant specification at Tables 2 and 4 as providing evidence of criticality associated with the D3’>D3” parameter, intended to overcome the prima facie case of obviousness.  In response, the evidence contained in applicant’s Tables 2 and 4 is not found to be commensurate in scope with applicant’s invention, as claimed.  For example, Examples 4-10# and 4-11# of Table 2 include only instances wherein D3’ is exactly double the value of D3”.  Thus, the examples do not establish criticality over the claimed range of D3’>D3” at least because there is no evidence establishing criticality for claimed embodiments wherein D3’ < 2 X D3”. Moreover, these examples are limited to both the protective layers being nickel layers, a feature to which the invention of claim 1 is not limited.  As described in MPEP 716.02(d), evidence of unexpected result must be commensurate in scope with the claimed invention to be of probative value.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Okamura (US 2006/0105243) and Qui (US 2018/0301709).
Supporting evidence for claims 4 and 11 is provided by MacDonald (MacDonald et al., “Latest advances in substrates for flexible electronics”, Journal of the SID 15/12, 2007, 1074-1083).
Supporting evidence for claim 13 is provided by Wikipedia (Wikipedia’s “Polyvinyl Chloride” page as published on January 5, 2017; https://web.archive.org/web/20170105095754/https://en.wikipedia.org/wiki/Polyvinyl_chloride).
Regarding claim 1, Okamura teaches a current collector (Figure 1), comprising: an insulation layer (item 11) and a conductive layer (items 12 and/or 13), wherein the insulation layer is used to support the conductive layer (see Figure 1), and the conductive layer is used to support an electrode active material layer and is located on at least one surface of the insulation layer (paragraph [0003, 0069, 0146]), 
the insulation layer has a density smaller than a density of the conductive layer (insulation layer materials such as polyethylene terephthalate [0041] have lower densities than the named conductive layer materials such as copper or silver [0088, 0032]) , 

the conductive layer has a thickness of D2 satisfying 200 nm≤D2≤1.5 microns (paragraph [0010]; “Ag… 0.5 microns… Cu… 0.3 microns”, paragraphs [0113-0114]; see also paragraph [0141]), 
the insulation layer has a tensile strength greater than or equal to 150 MPa (insulation layer materials such as polyethylene terephthalate [0041] has tensile strength of over 150 MPa), and 
the conductive layer has a resistivity smaller than or equal to 8.0 X 10-8 [Symbol font/0x57]●m (conductive layer materials such as copper or silver [0088, 0032] have resistivity values smaller than 8.0 X 10-8 [Symbol font/0x57]●m).

Regarding the 1/4/21 amendment to claim 1, Okamura does not appear to teach wherein i) the conductive layer comprises a conductive layer body, an upper metal protective layer located on a surface of the conductive layer body facing away from the insulation layer, and a lower metal protective layer located on a surface of the conductive layer body facing towards the insulation layer, and ii) the upper metal protective layer has a thickness of D3', and the lower metal protective layer has a thickness of D3", and D3' is greater than D3".

As to i), In the battery art, Qui teaches (Figure 1) a current collector formed of an insulation layer (item 1) having conductive layer (items 2-4) disposed on each side thereof, wherein each insulation layer comprises a conductive body (item 3) with an 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the current collector of Okamura by providing the conductive layer as a three-layer structure as taught by Qui for the benefit of providing additional adhesive property and/or preventing unwanted oxidation for the current collector.

As to ii), the cited art does not appear to teach wherein the outermost layer [i.e. the antioxidant layer] has a thickness D3’ which is greater than the thickness D3” of the innermost layer [i.e. the adhesive strength enhancing layer].  
However, Qui does teach that the innermost layer [i.e. the adhesive strength enhancing layer] may have a thickness of 10-100 nm (paragraph [0016]), and that the outermost layer [i.e. the antioxidant layer] may have a thickness of 10-100 nm (paragraph [0020]).  Thus, it is apparent that Qui teaches a range of thickness for these two layers, with the possibility that either the inner or outer layer may be selected as the thicker layer, with both layers having thickness within their respective suggested range.  It would have been obvious to try making D3’>D3”, D3’=D3”, and D3’<D3” through routine optimization of the thicknesses of the two layers independently.  
Furthermore, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a 


Regarding claim 2, Okamura and Qui remain as applied to claim 1.  Okamura further teaches wherein D1 satisfies 1 microns≤D1≤5 microns (“4 microns”, paragraph [0113]).

Regarding claim 3 and independent claim 19, Okamura and Qui remain as applied to claim 1.  Okamura is silent as to the bonding force between the insulation layer and the conductive layer is F, and F satisfiying F≥400 N/m.
However, since Qui teaches that the function of the additional layer 2 is to enhance adhesion (paragraph [0014]), the requirement that the bonding force has a value higher than 400 N/m is found to be an obvious over the cited art.  More specifically, it is the position of the Office that either: 
i) the conductive layer-insulating layer of Okamura without modification would exhibit the claimed bonding force property, 
ii) the conductive layer-insulating layer modified by adding an adhesive strength enhancing layer 2 as taught by Qui would exhibit the claimed bonding force property, or 


Regarding claim 4 and 11, Okamura and Qui remain as applied to claim 1 or 2.  Okamura is silent as to the insulation layer having a thermal shrinkage at 200 [Symbol font/0xB0]C smaller than or equal to 1.5%.
However, Okamura does teach the insulating layer being made of polyethylene naphthalate (paragraph [0041]).
Polyethylene naphthalate and polyimide is a heat resistant material tending to have thermal shrinkage less than 1.5% at 200 C (see MacDonald at Figure 4); thus this feature is implicitly taught by Okamura by the express teaching of polyethylene naphthalate materials property.

Regarding claim 5, Okamura and Qui remain as applied to claim 1.  Okamura further teaches wherein D2 satisfies 200 nm≤D2≤1 microns (paragraphs [0113-0114]).  See also Qui paragraphs [0016-0020] which suggest a conductive layer thickness lying within the claimed range.

Regarding claim 6, Okamura and Qui remain as applied to claim 1.  The cited art further teaches the upper and lower metal protective layers being made of a material selected from a group consisting of nickel, chromium, nickel-based alloy, copper-based alloy, and combinations thereof (Qui paragraphs [0014, 0018], Okamura paragraph [0051]), 
and the conductive layer body being made of a material selected from a group consisting of a metal conductive material, a carbon-based conductive material, and combinations thereof, the metal conductive material is preferably at least one of aluminum, copper, nickel, titanium, silver, nickel copper alloy, aluminum zirconium alloy, and combinations thereof, and the carbon-based conductive material is at least one of graphite, acetylene black, graphene and carbon nanotube (Qui paragraph [0017], Okamura paragraph [0045]).

Regarding claim 8, Okamura and Qui remain as applied to claim 9.  The cited art does not appear to teach wherein the outermost layer has a thickness D3’, the innermost layer has a thickness D3”, and 0.5 < D3”/D3’ < 0.8.  
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  In this case, there is no evidence of record to demonstrate substantial difference over the claimed range of 0.5 < D3”/D3’ < 0.8; therefore, the 
It is noted that Qui does teach that the innermost layer [i.e. the adhesive strength enhancing layer] may have a thickness of 10-100 nm (paragraph [0016]), and that the outermost layer [i.e. the antioxidant layer] may have a thickness of 10-100 nm (paragraph [0020]), suggesting an optimizable range which could produce values of D3’ and D3” which lie within the claimed range.

Regarding claim 9-10, Okamura and Qui remain as applied to claim 1.  Okamura further teaches the inventive current collectors such as the current collector of claim 1 for use in an electrochemical device, comprising a positive electrode plate, a separator and a negative electrode plate (paragraph [0003, paragraph [0146]).

Regarding claim 12, Okamura and Qui remain as applied to claim 2.  Okamura does not expressly teach the thickness of the insulation layer being 1 to 3 microns.  However, as described in MPEP 2144.05, a prima facie case of obviousness exists with the range disclosed by the prior art encompasses a somewhat narrower claimed range.  In this case, Okamura does teach a preferred thickness range of 2 to 20 microns (paragraph [0043]), with the specific thickness to be determined by balancing various characteristics desired of the layer (paragraph [0043]).  Accordingly, the claimed range is obvious because the insulation layer thickness is suggested to be in a range which encompasses the claimed range and is taught as an obvious to optimize result effective variable by Okamura. 

Regarding claim 13, Okamura and Qui remain as applied to claim 2.  Okamura does not expressly teach the insulation layer having an elongation break in the range of 16% to 120%.  
However, Okamura does teach that the insulation layer may be made from a wide range of materials including “polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polypropylene (PP), polyethylene (PE), acid-denatured olefin resin denatured by acrylic acid or maleic acid” (Okamura at paragraph [0041]), while Qui teaches that the material for the insulation layer may further include polyvinyl chloride (Qui paragraph [0012]).
The replacement of the more flexible materials such as polyethylene and polypropylene with the moderately flexible material PVC for the insulation layer would merely require the simple substitution of one known insulation layer material for another to yield predictable results; therefore a prima facie case of obviousness exists in accordance with MPEP 2141.  It is noted that PVC exhibits an elongation of break lying within the claimed range (see for example, Wikipedia: Polyvinyl Chloride page).

Regarding claim 14, Okamura and Qui remain as applied to claim 1.  Okamura further teaches wherein the insulation layer is made of polyethylene (paragraph [0041]).

Regarding claim 15, Okamura and Qui remain as applied to claim 5.  The cited art further teaches wherein D2 is between 200 and 900 nm (Okamura paragraphs [0010, 0114; Qui paragraph [0016-0020]).

Regarding claim 16, Okamura and Qui remain as applied to claim 5.  The cited art further teaches the conductive layer being made of a materials such as nickel and copper (Qui paragraphs [0014, 0018], Okamura paragraph [0051]).

Regarding claim 17-18, Okamura and Qui remain as applied to claim 6. Okamura does not expressly teach the conductive layer including upper and lower metal protective layers having thickness of D3’ and D3”, respectively.  Qui cures this deficiency as described above. Qui further teaches wherein the thickness of D3' satisfies D3' < 1/10 D2 and 1 nm < D3' < 200 nm, or the thickness of D3" satisfies D3" < 1/10 D2 and 1 nm < D3" < 200 nm, and wherein the thickness of D3' satisfies 10 nm < D3'< 50 nm, or the thickness of D3" satisfies 10 nm < D3" < 50 nm (the ranges disclosed in Qui paragraphs [0016-0020] generally teach or at least render obvious these features.  For example, the thicknesses of the conductive layer body may be 400 nm, while the thickness of the protective layers may be close to 30 nm, based on the midpoints of the suggested ranges.)


Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Okamura (US 2006/0105243), Qui (US 2018/0301709) and Kang (US 2018/0294456).
Regarding claim 4 and 11, Okamura and Qui remain as applied to claim 1 or 2.  Okamura is silent as to the insulation layer having a thermal shrinkage at 200 C smaller than or equal to 1.5%.
In the battery art, Qui teaches the insulating layer being made of polyimide (paragraph [0012]) in order to successfully provide a reduced weight current collector (paragraph [0012]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to use polyimide as the insulating layer as taught by Qui for the benefit of selecting a known suitable low weight material for the insulating layer of the current collector.  It is the position of the Office that the polyimide film taught by Qui would have thermal shrinkage less than 1.5% at 200 C as an implicit feature thereof.  (For supporting evidence, see Kang at paragraph [0010]). 

Alternatively, in the battery art, Kang teaches that “research has been conducted to develop a separator for a lithium ion secondary battery using polyimide-based resin of which a melting temperature or a glass transition temperature is 200 C or more, and which is capable of maintaining a shape of a separator at a temperature of 200 C or more, so as to improve safety of a battery”.
Thus, a skilled artisan would have recognized thermal stability at or above 200 C to be a desirable  of polyimide as desirable and therefore, found it obvious to form the current collector insulating layer from polyimide for the benefit of achieving desirable thermal stability and safety of the lithium ion battery formed using the current collector.  
.   


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Okamura (US 2006/0105243), Qui (US 2018/0301709) and Carlson (US 2008/0182174).
Regarding claim 13, Okamura and Qui remain as applied to claim 1.  Okamura does not expressly teach the insulation layer having an elongation break in a range of 16 to 120 %.
In the battery art, Carlson teaches that a polymeric component of the battery, in the case of Carlson a separator, may desirably have an elongation at break at between 5 and 20% and also greater than 15% for the benefit of providing the component with good flexibility to protect against brittleness and without excessive distortion (paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the insulation layer component of the Okamura battery to have an elongation at break lying within the range of 16% to 120% for the benefit of providing .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723